DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gefen et al. (US 2011/0063415).

Regarding claim 1, Gefen teaches a method for processing a video, the method comprising:
separating a foreground image and a background image from a video frame in the target video stream, in response to acquiring a target video stream ([0026], “The video feed from video source 12 is also fed into video analyzer 16, where insertion related metadata is generated.” [0030], “Video analyzer 16, shown in FIG. 2, includes a video tracker 42, a background detector 44, and a 3D object model generator 46.” [0032], “Background detector 44 separates the foreground region of a video frame from the background region of the video frame.” Figs. 1-2);
adding a to-be-displayed content at a target display position in the background image to obtain a processed background image ([0028], [0031], “In such virtual augmentation of the video, the image projection of an object is rendered into the video as if the object was located at a certain physical location at the scene. In order to implement virtual insertion the camera parameters and the scene background for each video frame are required.” [0032], “The scene background may be represented by a binary mask that is used to address occlusion. Alternately, a depth map may be provided denoting individual pixels and collections of pixels at various depths. This may enable a rendered virtual object to appear in front of the background and specific objects in the scene, while being behind other objects present in the video scene.” Figs. 3-4); and
combining the foreground image and the processed background image to obtain a target video frame ([0028], [0031], “In such virtual augmentation of the video, the image projection of an object is rendered into the video as if the object was located at a certain physical location at the scene. In order to implement virtual insertion the camera parameters and the scene background for each video frame are required.” [0032], Figs. 3-4).
Regarding claim 7, Gefen teaches an electronic device, comprising: one or more processors; and a storage device, for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations ([0059], [0061], Fig. 7). The grounds of rejection under 35 USC § 102 presented with respect to claim 1 is similarly applied to the remaining limitations of claim 7.

Regarding claim 13, Gefen teaches a non-transitory computer readable storage medium, storing a computer program thereon, the program, when executed by a processor, causes the processor to perform operations ([0059], [0061], Fig. 7). The grounds of rejection under 35 USC § 102 presented with respect to claim 1 is similarly applied to the remaining limitations of claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 8-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Gefen and Pong (US 2002/0194590).

Regarding claims 2, 8, and 14, Gefen further teaches wherein:
the target video stream is a live video stream ([0025], “The video feed may be broadcast video or other types of video. It may be part of a live presentation, such as of a sporting event, or it may be pre-recorded as a video file or files on a server or local recording device such as a digital video recorder (e.g., a TIVO recording device available from TiVo, Inc.).”);
receiving a scene image, and recognizing at least one alternative display position of the to-be-displayed content in the scene image, wherein the scene image is a single image or a video stream, and a scene in the scene image and a scene in the target video stream are a same scene; and determining the target display position based on the at least one alternative display position ([0038], “FIG. 3 illustrates exemplary viewer interactivity while watching a home improvement show. A first tool (object) 62 is inserted at a physical scene location 60. The interested viewer may drag this tool to a different insert location, may rotate it to be viewed from different orientations, and zoom in to get a better view of certain parts of it.” [0048], “If the camera is panning a scene, and the inserted object is moving out of view, the inserted object may be repositioned or reinserted in the scene. In an embodiment, if the object was inserted into the background of a scene that is moving out of view, the object may be repositioned at a different background location in the new scene. In another embodiment, if the viewer is interacting with the object, the object may be moved to the foreground such that panning of the scene by the camera does not affect the location of the object.”).
However, Gefen does not expressly teach, before the separating a foreground image and a background image from a video frame in the target video stream, in response to acquiring a target video stream, the method further comprises the steps recited in the claim.
Pong teaches:
before further processing a video frame in a target video stream, in response to acquiring a target video stream, receiving a scene image, and recognizing at least one alternative display position of to-be-displayed content in the scene image, wherein the scene image is a single image or a video stream, and a scene in the scene image and a scene in the target video stream are a same scene, and determining the target display position based on the at least one alternative display position ([0025], “By way of example, as shown in FIG. 1, a sports program includes locations or fields where advertisements would normally be displayed during the sporting event.” [0031], “FIG. 12 is a flowchart of a control program for user box or console 1, which shows both direct and indirect updating of the advertisements. Initially, the control program provides the user with options concerning the program or ‘simulation scenario’ to be viewed and the display of the advertisements, including by way of example, the option of whether to view updated advertisements (step 100). The control program then selects the program to be viewed (block 110) and checks for available locations into which advertisements may be inserted (block 120).” Figs. 1-3).
In view of Pong’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gefen such that, before the separating a foreground image and a background image from a video frame in the target video stream, in response to acquiring a target video stream, the method further comprises the steps recited in the claim. The modification would enable identification of potential object positions prior to presentation of content to users. The modification would serve to improve system efficiency.

Regarding claims 3, 9, and 15, the combination further teaches wherein the determining the target display position based on the at least one alternative display position, comprises:
acquiring adjustment information for the at least one alternative display position, wherein the adjustment information comprises position selection information and/or position movement information; and adjusting the at least one alternative display position based on the adjustment information, and using an adjustment result as the target display position (Gefen: [0038], “FIG. 3 illustrates exemplary viewer interactivity while watching a home improvement show. A first tool (object) 62 is inserted at a physical scene location 60. The interested viewer may drag this tool to a different insert location, may rotate it to be viewed from different orientations, and zoom in to get a better view of certain parts of it.” [0048], “If the camera is panning a scene, and the inserted object is moving out of view, the inserted object may be repositioned or reinserted in the scene. In an embodiment, if the object was inserted into the background of a scene that is moving out of view, the object may be repositioned at a different background location in the new scene. In another embodiment, if the viewer is interacting with the object, the object may be moved to the foreground such that panning of the scene by the camera does not affect the location of the object.”).

Regarding claims 4, 10, and 16, the combination further teaches wherein the recognizing at least one alternative display position of the to-be-displayed content in the scene image, comprises: recognizing a position of a preset shape as the alternative display position of the to-be-displayed content in the scene image (Pong: [0025], “By way of example, as shown in FIG. 1, a sports program includes locations or fields where advertisements would normally be displayed during the sporting event. These are designated in FIG. 1 as ad #1 and ad #2.” [0031], “FIG. 12 is a flowchart of a control program for user box or console 1, which shows both direct and indirect updating of the advertisements. Initially, the control program provides the user with options concerning the program or ‘simulation scenario’ to be viewed and the display of the advertisements, including by way of example, the option of whether to view updated advertisements (step 100). The control program then selects the program to be viewed (block 110) and checks for available locations into which advertisements may be inserted (block 120).” Figs. 1-3).

Claim(s) 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Gefen, Pong, and Mate et al. (US 2011/0202603).

Regarding claims 5, 11, and 17, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the adding a to-be-displayed content at a target display position in the background image to obtain a processed background image, comprises: adjusting a size of the to-be-displayed content to a size of the target display position, in response to determining that the size of the to-be-displayed content does not match the size of the target display position; and adding an adjusted to-be-displayed content to the target display position in the background image to obtain the processed background image.
Mate teaches wherein adding content at a target display position an image to obtain a processed image, comprises adjusting a size of the content to a size of the target display position, in response to determining that the size of the content does not match the size of the target display position, and adding an adjusted content to the target display position in the to obtain the processed image ([0045], “In an example embodiment, the user may be enabled to select or otherwise define the ROI, as indicated above, and the user may thereafter be enabled to select a content item (e.g., a graphic, video clip or image) to be overlaid over the ROI as an ROI overlay. In some examples, the graphic, video or image that is selected to overlay the ROI may be automatically resized based on a size of the ROI. For example, if the ROI is selected to correspond to a ball when the shared content 84 relates to a sporting event, the size of the ball may change dependent upon the view of the particular shot of the sports event. In this regard, for wide angle shots, the ball may be small and therefore the ROI may also be small. However, for close up shots, the ball may be larger and thus the ROI may also be larger. In some embodiments, the size of the ROI overlay may be constant regardless of the size of the ROI, but in other cases, the ROI overlay may be resized to fit the size of the ROI for any given frame of the shared content 84.”).
In view of Mate’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination wherein the adding a to-be-displayed content at a target display position in the background image to obtain a processed background image, comprises: adjusting a size of the to-be-displayed content to a size of the target display position, in response to determining that the size of the to-be-displayed content does not match the size of the target display position; and adding an adjusted to-be-displayed content to the target display position in the background image to obtain the processed background image. The modification would serve to enable a means for ensuring that to-be-displayed content continuously matches a size of the target position. The modification would serve to improve the user experience.

Claim(s) 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Gefen, Pong, and Zhong et al. (US 2020/0252581).

Regarding claims 6, 12, and 18, the combination further teaches wherein the receiving a scene image, comprises:
receiving the scene image, in response to a status of a pre-recognition function being on (Gefen: [0026], “The video feed from video source 12 is also fed into video analyzer 16, where insertion related metadata is generated.” [0030], “Video analyzer 16, shown in FIG. 2, includes a video tracker 42, a background detector 44, and a 3D object model generator 46.” [0032], “Background detector 44 separates the foreground region of a video frame from the background region of the video frame.” Figs. 1-2).
However, the combination does not expressly teach wherein a shooting time interval between the scene image and the target video stream is smaller than a specified interval threshold.
Zhong teaches an interval between an image and a video stream is smaller than a specified interval threshold ([0099], “The transmission time of the video data frame shall be within a preset time threshold in the step, and the time threshold is less than half of the transmission cycle, which actually limits the transmission time of the video data frame, so as to realize a technical effect of shortening video processing delay.”).
In view of Zhong’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that a shooting time interval between the scene image and the target video stream is smaller than a specified interval threshold. The modification would serve to improve system efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Farre Guiu et al. (US 2018/0061057) discloses a system configured to insert a synthetic object into one or more frames of video content ([0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426